Title: From George Washington to Colonel John Lamb, 13 August 1779
From: Washington, George
To: Lamb, John


        
          Sir
          West point August the 13. 1779
        
        I have received Your favor of Yesterday. By the Resolutions of Congress the Regimental pay Masters are to be chosen by the Officers of the Regiments—the Quarter Master & Adjutant by the Field Officers. This I am persuaded has been the case with respect to the Gentlemen you mention, but in consequence of the Resolutions it is necessary, that a Certificate of the choice of the first, under the hands of a majority of the Officers of the Regiment—and of the Two last, with the signatures of Two Field Officers, should be lodged with me, previous to my announcing their appointments in Orders. You will be pleased to send me these Certificates—and I will immediately publish the appointments to operate from the date you request.
        I sincerely wish Your Letter had been upon no Other than the subject above. It pains me much to find an Officer of your rank and merit soliciting a resignation—and I would willingly hope upon farther consideration, that you will decline your application. Your good sense and judgement will not permit me to expostulate with you, or to use any persuasives upon the occasion; but you will remember Sir, that the resignation of every good Officer, especially if he is of high rank, is attended with great injury to the public. They not only experience an injury in the loss of his Individual services, but the example has an unhappy and pernicious influence. And your case too, has been

decided by a very respectable Board of Officers, fully possessed of All the circumstances of your and Colo. Crane’s services—and who could have nothing in view but substantial justice to either party. I repeat my wishes that you will decline your application; but if you finally determine to persevere in it—You will be pleased to make it to Congress, as I have not of late accepted the resignation of any Colonel. I feel myself very sensibly obliged by the terms in the conclusion of your Letter—which are so personally interesting and am With great respect & esteem Sir Your Most Obedt servant
        
          Go: Washington
        
      